Title: To Thomas Jefferson from George Bird, 12 April 1781
From: Bird, George
To: Jefferson, Thomas


Middlesex, 12 Apr. 1781. Was appointed with Col. George Daniel a commissioner of the specific tax for Middlesex, “and Agreeable to Law we appointed commissioners to receive the said Taxes and gave public notice thereof, as also of the places appointed for the People to cary their grain.” Daniel and Bird also appointed, among others, Mr. William Chowning a deputy “for the purpose of seizing Cattle for the Use of the Army.” Chowning “did take a Number of Cattle and Agreed with James Kidd to keep and Feed the said Cattle, and told the People of the County to Cary their Grain they intended to pay their Taxes with, to Kidds, which some did, and obtain’d his receipt for it. Others, he suffered the Cattle he had seized to remain in their hands, and directed them to feed the Cattle with the grain they allotted to pay their Taxes.” The question is put to TJ whether either of these groups of people have truly complied with the law and “are to be Cleared by the Commissioners of their Specific Tax, or not.”
